EXHIBIT 10.69

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made at Pittsburgh, Pennsylvania, this 6 day of July, 1983, by
and between FEDERATED SECURITIES CORP., a Pennsylvania corporation (“FSC”) and
Thomas Eugene Territ hereinafter referred to as “Representative.”

WITNESSETH:

That in consideration of the mutual convents and agreements hereinafter set
forth and for other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. EMPLOYMENT - DUTIES. FSC hereby employs Representative as a sales
representative for the sale and distribution of investment company shares (“Fund
Shares”) and other products and services as may be sold by FSC from time to
time. Representative shall vigorously pursue his activities in the territories
from time to time assigned to him by the officers of FSC subject to the
direction and supervision of officers of FSC. Representative shall devote his
entire time, attention and energies to the performance of his duties under this
Agreement and shall not directly or indirectly in any fashion engage in or be
affiliated with any other commercial activities or pursuits whatsoever during
the term of this Agreement.

2. SALARY. Representative shall receive an annual salary of $17,737.00, payable
no less frequently than on a monthly basis. The amount of said salary may be
adjusted from time to time by mutual agreement of the parties hereto.

3. EXPENSES AND BENEFITS. Representatives shall be reimbursed for reasonable
travel, entertainment and other business expenses incurred by him in the
performance of his duties in accordance with FSC policies. Representative shall
be



--------------------------------------------------------------------------------

solely responsible for payment of such expenses, however, and shall utilize
reimbursements for the prompt payment of all expenses incurred as a result of
activities performed on behalf of FSC. In the event that this Agreement is
terminated by either party pursuant to the provisions of Paragraph No. 4 below,
Representative hereby authorizes FSC to withhold any salary and expense
reimbursements owed to him until such time as he (1) returns the credit cards,
car, business documents and any other items which have been provided for his use
while employed by FSC, and (2) pays off any expenses incurred as a result of the
use of such items.

4. TERM. This agreement shall be effective at the date of signing hereof, and
shall continue in full force and effect until terminated by either party as set
forth below:

(a) Either party may terminate this Agreement for any reason by providing the
other with at least thirty (30) days’ written notice of the intention to
terminate;

(b) FSC may terminate this Agreement immediately in any situation where the
employee has engaged in negligent, willful or wanton conduct which constitutes a
breach of Representative’s duties to FSC, including, but not limited to, a
breach of the representations or other provisions contained in this Agreement, a
violation of any applicable rule or regulation of the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
or any other regulatory agency having jurisdiction, or which shall result in
material damage to the professional reputation or capabilities of FSC and/or its
affiliated corporations.

5. CONFIDENCE. Representative covenants and agrees that he will not, without the
written consent of FSC (except as required in the course of his employment with
FSC) while in the employ of FSC, communicate or divulge to or use for the
benefit of himself or any other person, firm, organization or corporation,
confidential information relating to the identity and affairs of the customers
of FSC or other confidential matters

 

2



--------------------------------------------------------------------------------

possessed, owned or used by FSC that may have been communicated or acquired by
Representative in the course of or as a result of his employment with FSC. All
records and files, memoranda, reports, documents and the like relating to the
business of FSC which Representative shall use or prepare or come into contact
with shall remain the sole property of FSC and must be returned along with the
employee’s credit cards and other items which have been provided for his use
while employed by FSC, as provided for in Paragraph No. 3.

6. KNOWLEDGE AND COMPLIANCE. Representative hereby represents that he has
studied and is thoroughly familiar with the provisions of all applicable
Federal, state and municipal laws and the rules and regulations of the SEC and
NASD, that he will continue to remain familiar with such provisions, and that he
will fully comply therewith and that he will make all solicitations and sales
and use his best efforts to cause all other personnel which may be supervised by
him to make solicitations and sales in strict accordance therewith.

7. COVENANTS IN THE EVENT OF TERMINATION. Representative hereby agrees that,
upon termination of this Agreement, the following restrictions shall continue in
effect:

(a) Representative shall not, for a period of two (2) years from the date of
such termination, for himself, as an agent or employee, or on behalf of any
person, association, partnership or corporation, directly or indirectly engage
in the sale of shares of money market funds or any other securities or other
products and services which may be competitive with the Fund Shares or other
products and services offered by FSC within any territory to which he has been
assigned while employed at FSC at any time during the two (2) year period prior
to termination of this Agreement;

(b) Representative will not communicate or divulge or use for the benefit of
himself or any other person, firm, organization or corporation, confidential
information relating to the identity and affairs of any customer of FSC or other

 

3



--------------------------------------------------------------------------------

confidential matters possessed, owned or used by FSC that may have been
communicated or acquired by Representative in the course or as a result of
employment with FSC.

(c) Representative will not at any time subsequent to such termination solicit
any of the other representatives of FSC to terminate their employment or
contractual relationship with FSC in order to contract with or be employed by
any other firm engaged in the securities business or any other business whether
or not the Representative is employed by or has a proprietary interest in or is
in any way associated with such other firm or business.

8. ENTIRE AGREEMENT. This Employment Agreement cancels and supercedes all prior
employment agreements, if any, between FSC and Representative. No subsequent
amendment, alteration, change or addition to this Employment Agreement shall be
binding upon FSC or Representative unless reduced to writing and signed by both
parties.

9. GOVERNING LAW. All questions concerning the execution of this Agreement and
the rights of the parties hereunder shall be decided in accordance with the laws
of the Commonwealth of Pennsylvania.

WITNESS the due execution hereof the day and year first above written.

 

FEDERATED SECURITIES CORP. By:   /s/  Edward C. Gonzales   Vice President

 

ATTEST: /s/  John W. McGonigle Secretary

 

REPRESENTATIVE:   /s/  Thomas E. Territ   (SEAL)

 

Witness: /s/  Alison Lynn Territ